DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 41-63 are pending as amended 11/16/20, and are considered herein.

Specification
	The specification is objected to.
	The specification is required to be updated to state the present status of the parent non-provisional as being issued as Patent No. 10,888,626.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 50 recites “the modification comprises a modified nucleotide”.  Such lacks antecedent basis.  There only exists a “one or more PEG-modified lipids” in the claim dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-52 and 57-63 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,507,249 to Guild, et al., in view of Jia, et al. (2002) “Eradication of osteosarcoma lung metastases following intranasal interleukin-12 gene therapy using a nonviral polyethyleneimine vector”, Cancer Gene Therapy, 9(3): 260-266. 
Claim 41: The patent claims pulmonary delivery, via nebulizer, to the lung of a subject, of an mRNA encoding a protein, encapsulated by a nanoparticle comprising PEG-modified lipids, and resulting in detectable expression of the protein, for at least 70 hours (Claim 1).
Claims 42-52 are tracked by the patent, Claims 2-12.
	Claims 57-62 are tracked in patent Claims 15-20.
	Patent Claims 13-14 are generic to any peptide or polypeptide being encoded by the mRNA.
	However, the patent does not specifically claim tumor cells, nor does it claim IL-12.
	On the other hand, Jia teaches treatment of osteosarcoma lung metastases following intranasal interleukin-12 gene therapy using a nonviral polyethylenimine vector (TITLE).  In it, it was shown that human OS cells, both in vivo and in vitro, IL-12, so delivered, provided for regression of OS metastases (CONCLUSION).  In addition, by the lung delivery, the toxic of effects of systemic delivery was avoided (Id.).  
	Thus, in light of the patent and Jia, the Artisan would have found the invention obvious.  The Artisan would perform the method to treat lung metastases in humans, as Jia had shown the effect in mice, for human cells.  The Artisan would expect success, as the mouse models of Jia were art accepted.

	U.S. Patent Nos. 10,413,618; 10,350,303; and 10,238,754 were each considered for ODP purposes, however, being that they require detectable expression in the serum for at least 72 hours, and the enablement rejection (below), they are considered to be free of ODP rejections, as the Artisan would know not to utilize IL-12 for such expression, as it may kill the subject.
	U.S. Patent No. 10,888,626 is free of ODP rejections, as the claims are limited to FIX, instead of IL-12.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-55 and 57-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for direct injection into a tissue or lung instillation, does not reasonably provide enablement for any method of administration which results in detectable levels of IL-12 in the serum or systemically.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are broad for the methods of delivery and effecting IL-12 levels that are detectable in the serum for at least 72 hours post-administration.
The specification teaches that the IL-12 is a secreted or other secreted protein, comprising more than one subunit (p. 35, second paragraph).  This is the limit of the teaches provided in the specification, and priority goes back to the filing of the PCT, 08 June 2012.  
The Art teaches that IL-12 at the time was being considered for gene therapies in cancer, and that intranasal administration of vectors for IL-12 gene therapy were success for treating lung metastases (e.g., Jia, et al. (2002) “Eradication of osteosarcoma lung metastases following intranasal interleukin-12 gene therapy using a nonviral polyethyleneimine vector”, Cancer Gene Therapy, 9(3): 260-266).  However, it was also recognized that systemic levels of IL-12 are associated with severe toxic effects (e.g., Id., pp. 264-65, paragraph bridging).  In fact, even much more recently, IL-12 has similarly been known for such toxicities with systemic presence, leading to the development of modified forms of IL-12 to minimize systemic exposure (e.g., Zhang, et al. (2020) “Enhanced efficacy and limited systemic cytokine exposure with membrane-anchored interleukin-12 T-cell therapy in murine tumor models”, Journal for ImmunoTherapy of Cancer, 8(1): article e000210, 12 pages long.).
Still further, even if the claims were limited to cancer, some cancers are blood-borne, and these would necessarily require expression in the bloodstream.  These would certainly not be predicted to work.  In this case, only solid tumors, with direct administration to the tumor would be predicted to work.
Thus, the Artisan would not have reasonably predicted that any form of administration that results in detectable levels in the serum would not kill the patient before any therapeutic effect was provided.  Given this, the Artisan would have to experiment to determine the methods of administration that would work, for any particular therapy.
Therefore, the claims are not enabled for methods of administration other than direct administration to a solid tumor or lung instillation methods.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633